OMB APPROVAL OMB Number:3235-0145 UNITED STATES Expires:February 28, 2009 SECURITIES AND EXCHANGE COMMISSION Estimated average burden Washington, D.C. 20549 hours per response.10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* East West Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 27579R104 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) x Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1745 (3-06)Page 1 of 4 pages CUSIP No. 1. Names of Reporting Persons.TSENG YUN TSAI;FEMT INVESTMENT LTD., a BVI corporation I.R.S. Identification Nos. of above persons (entities only). 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of OrganizationTAIWAN; BRITISH VIRGIN ISLANDS Number of Shares Bene- ficially by Owned by Each Reporting Person With: 5. Sole Voting Power 6. Shared Voting Power 2,488,701;2,488,701 7. Sole Dispositive Power 8. Shared Dispositive Power2,488,701;2,488,701 9. Aggregate Amount Beneficially Owned by Each Reporting Person2,488,701;2,488,701 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)3.9%;3.9% 12. Type of Reporting Person (See Instructions)IN;CO Item 1. (a) Name of IssuerEAST WEST BANCORP, INC. (b) Address of Issuer’s Principal Executive Offices135 N. LOS ROBLES AVE., 7TH FLOOR, PASADENA, CA 91101 Item 2. (a) Name of Person FilingTSENG YUN TSAI;FEMT INVESTMENT LTD., a BVI corporation (b) Address of Principal Business Office or, if none, Residencec/o McAndrews, Allen & Matson, 1100 South Coast Hwy., Suite 308, Laguna Beach, CA 92651 (c) CitizenshipTAIWAN;BRITISH VIRGIN ISLANDS (d) Title of Class of SecuritiesCOMMON STOCK (e) CUSIP Number27579R104 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); SEC 1745 (3-06) Page 2 of 4 pages (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o
